Notice of Pre-AIA  or AIA  Status
1.	The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Election/Restrictions and Claim Status
2.	Applicant’s election without traverse of Species A, Claims 8, 10-21 and 23-27 in the reply filed on 11/12/21 is acknowledged.
3.	Accordingly, claims 8-27 are pending, with claims 9 and 22 withdrawn. Claims 8, 10-21 and 23-27 are examined herein.

Claim Objections
4.	Claims 8, 11, 14, 15, 17, and 24 are objected to because of the following informalities:  
in claims 8 and 15, the image quality of the recited equation is poor and the limitation is not legible;
claims 11, 17, and 24 should recite “platinum-based”; and
claim 14 should recite “wherein the adding boron.”
 Appropriate correction is required.

Claim Rejections - 35 USC § 112
5.	The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:


6.	Claims 15-21 and 23-27 are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement. The claim(s) contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for applications subject to pre-AIA  35 U.S.C. 112, the inventor(s), at the time the application was filed, had possession of the claimed invention. 
7.	Claim 15 recites “adding Boron to coolant in the nuclear reactor when a change in Keff beyond a threshold is detected.” The specification as filed does not describe this limitation in any manner. 
8.	Claim 21 recites “monitoring the adjusted current; and based on the monitoring of the adjusted current, adding Boron to coolant in the nuclear reactor when a change in the adjusted current beyond a threshold is detected.” The specification as filed does not describe these limitation in any manner. 
9.	These limitations are therefore new matter because the specification does not convey with reasonable clarity that the applicant was in possession of the presently claimed invention at the time of filing. These recitations were not described using such descriptive means as words, structures, figures, diagrams, and formulas that fully set forth the claimed invention.  MPEP 2163.02. 
10.	Claims 16-20 and 22-27 are rejected because they depend on claims 15 and 21.

11.	Claims 8, 10-21 and 23-27 are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the enablement requirement.  The claim(s) contains subject matter which was not described in the specification in such a way as to enable one skilled in the art to which it pertains, or with which it is most nearly connected, to make and/or use the invention. 
Ref)/f(t), wherein a ratio of  f(tRef)/f(t) is a fission product correction factor based on a time dependent fission product gamma decay relation.” Claim 21 recites “a time dependent analytical correction factor.”
15.	However, the specification fails to define this recited “factor” or provide an explanation as to how a skilled artisan would derive a value or function for the recited factor. For example, the specification states:
[0028] The key to the application of this approach is the ability to determine the fraction of the measured Self-Powered Detector's signal caused by the gamma radiation released by fission products in the vicinity of the Self-Powered Detector's element, and the fraction of the measured signal caused by subcritical fission events. Following a reactor shutdown the fission product concentration changes with time in a well understood manner. The impact of the gamma radiation emitted by the fission products on the measured Self-Powered Detector's signal will, therefore, change in a corresponding way. By adjusting the measured Self-Powered Detector's signal to remove the influences of the fission product gamma radiation using a simple time dependent analytical correction factor, the signal due only to the gamma radiation produced by the fission process can be calculated from the measured Self-Powered Detectors signal(s).
16.	Moreover, a search for this terminology did not reveal information that would establish that a skilled artisan would be able to identify or derive a value for the recited “factor” based on the knowledge generally available in the art. 
17.	Accordingly, based on the evidence regarding the below factors (In re Wands,
The nature of the invention is a methodology for using a detector to measure gamma radiation in a nuclear reactor, correcting the measurement to remove the contribution from fission product gamma decay, and converting the corrected measurement to an effective neutron multiplication coefficient value (Keff). The prior art does not provide a guide for determining the fission product correction factor. 
The correction factor is described as “the key to the application of this approach” ([0028]), suggesting that the nature of the invention was, at the time of filing, nascent. Accordingly, there is little predictability. This is supported by the fact that a search for the present invention did not establish that the recited correction factor was indeed well-known at the time of the disclosure. 
The specification does not provide an explanation of how to derive the fission product correction factor. Applicant describes the patentable novelty of the present invention as “the ability to determine the fraction of the measured Self-Powered Detector’s signal caused by the gamma radiation released by fission products in the vicinity of the Self-Powered Detector’s element and the fraction of the measured signal caused by subcritical fission events” ([0028]; see also [0030]). Yet, there is no disclosure of this “key” and “novel” aspect of the invention. 
Accordingly, undue experimentation would be required to make and use the claimed invention. The omission of “key” and “novel” algorithms necessary to practice the claimed invention indicate that a skilled artisan would be required to conduct the full scope of research and development to determine such information.
18.	Applicant could overcome this rejection by submitting to the file an objective showing that a skilled artisan would readily recognize how to determine an appropriate value or function for the recited “factor.” Preferably, this showing should be in the form of citations on an IDS so that the information is properly cited on a potential patent publication. 

19.	The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


20.	Claims 10, 12, 16, 18, 23, and 25 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
21.	Claims 10, 16, and 23 recite “wherein the one or more self-powered detectors comprise a gamma radiation detector.” However, the independent claims recite “detecting gamma radiation…using one or more self-powered detectors.” This recitation means that the self-powered detectors must be gamma radiation detectors. Therefore, it is unclear if the dependent claims 10, 16, and 23 are intended to recite additional elements of the self-powered detectors. 
22.	The term “substantially” in claims 12, 18, and 25 is a relative term which renders the claim indefinite. The term “substantially” is not defined by the claim, the specification does not provide a standard for ascertaining the requisite degree, and one of ordinary skill in the art would not be reasonably apprised of the scope of the invention.

Allowable Subject Matter
23.	Claims 8-14 would be allowable if rewritten or amended to overcome the rejection(s) under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), 2nd paragraph, set forth in this Office action.
eff based on the recited equation. The determination of allowable subject matter hinges on Applicant’s ability to demonstrate that the recited fission product correction factor is both 1) found in the knowledge generally available to a skilled artisan (see para. 18 above) and that the objective evidence used to establish this 2) does not also teach the recited equation. Moreover, while claim 8 recites an abstract idea (the conversion of measured gamma radiation into Keff via a mathematical relationship), the abstract idea is integrated into a practical application by the recitation “based on the monitoring of the current value of Keff, adding Boron to coolant in the nuclear reactor when an undesirable change in Keff is detected.”

Conclusion
25.	Any inquiry concerning this communication or earlier communications from the examiner should be directed to SHARON M DAVIS whose telephone number is (571)272-6882. The examiner can normally be reached Monday - Thursday, 7:00 - 5:00 pm ET.
26.	Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
27.	If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jack Keith can be reached on 571-272-6878. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
28.	Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/SHARON M DAVIS/Primary Examiner, Art Unit 3619